                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                   Case No. 14-20484
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Mona K. Majzoub

 D-1, GINO LITTLES,

         Defendant.


      ORDER ON DEFENDANT’S REQUEST FOR RECONSIDERATION AND/OR
                       NOTICE OF APPEAL [142]


        On April 12, 2019, Defendant Gino Littles signed and served a Request for

Reconsideration/Notice of Appeal of the Court’s March 5, 2019 opinion and order denying his §

2255 motion to vacate, set aside, or correct his sentence. (ECF No. 142.) Littles seeks

reconsideration of the denial of a certificate of appealability. (Id.) In the alternative, he wants the

motion to serve as his notice of appeal. (Id.) Given the nature of this simultaneous request, it is

unclear whether the Court has jurisdiction to consider Littles’ request. See United States v.

Holloway, 740 F.2d 1373, 1082 (6th Cir. 1984) (“It is well settled that the filing of the notice of

appeal . . . deprives the district court of jurisdiction to act in matters involving the merits of the

appeal.”); United States v. Gallion, 534 F. App’x 303, 309 (6th Cir. 2013) (jurisdiction is divested

with the exception of matters collateral to the main cause of action). Because the motion for

reconsideration is docketed first, the Court will address it.

        Local Rule 7.1 permits a party to move for “rehearing or reconsideration . . . within 14 days

after entry of the judgment or order.” E.D. Mich. LR 7.1(h)(1). And the moving party has a two-

part burden. First the moving party must “demonstrate a palpable defect by which the court and
the parties and other persons entitled to be heard on the motion have been misled” and then “show

that correcting the defect will result in a different disposition of the case.” E.D. Mich. Local Rule

7.1(h)(3). Little’s motion is untimely and otherwise fails to satisfy this standard.

       Accordingly, Littles’ Motion for Reconsideration is DENIED.

       SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE


Date: April 19, 2019


                                      CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 19, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                               s/William Barkholz
                                               Case Manager




                                                  2
